  Case 6:19-cv-01272-JWB-ADM Document 1 Filed 10/10/19 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

UNITED STATES       OFAMERICA,                   )
                                                 )
                       Plaintiff,                )
                                                 )
               v.                                )     Case   No. 19- 01272
                                                 )
$180,000.00 rN UNTTED STATES                     )
CURRENCY, More or less,                          )
                                                 )
                       Defendant.                )
                                                 )

                         COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, United States of America, by and through its attomeys, Stephen R. McAllister,

United States Attomey for the District of Kansas, and Colin Wood, Special Assistanr United States

Attomey, bdngs this complaint and alleges   as   follows in accordance with Supplemental Rule G(2)

of the Federal Rules of Civil Procedure:

                                 NATURE OF THE ACTION

       1.      This is an action to forfeit and condemn to the use and benefit ofthe United States

of America the following property: $180,000.00 in U.S. Curency, more or less (hereinafter

"defendant property"), for violations of 21 U.S.C. S 841,

                                 TIIE DEFENDANT IN REM

       2.      The defendant property consists of: $180,000.00 in United Srates cunency, more

or less, that was seized by the Kansas Highway Pahol on or about July 31, 2019 during a traffic

investigation ofa 2009 GMC Sierra driven by Armando Hernandez-Gutierrez on I-70 near
  Case 6:19-cv-01272-JWB-ADM Document 1 Filed 10/10/19 Page 2 of 6




milepost 337 in Wabaunsee County, in the District of Kansas. The currency is currendy in the

custody of the United States Marshal Service.

                                    JURISDICTION AND VENUE

       3.        Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action coio-en."d by the United States

under 28 U.S.C. $ 1345, and over an action for forfeiture under 28 U.S.C. g 1355.

       4.        This Court has in rern jurisdiction over the defendant property under 28 U.S.C.

1355(b). Upon filing this complaint, the plaintiffrequests that the Court issue      an   arest warrant

rn rer?? pursuant to Supplemental Rule G(3)(b), which the      plaintiff will execute upon the property

pu$uant to 28 U.S.C. S 1355(d) and Supplemental Rule G(3)(c).

       5.        Venue is proper in this district pursuant to 28 U.S.C. S 1355(b)(1), because the

acts or omissions giving rise to the forfeiture occuned in this district and/or pusuant to 28

U.S.C. S 1395, because the defendant property is located in this district.

                                      BASIS FOR FORFEITURE

       6.        The defendant property is subject to forfeiture pursuant to 21 U.S.C. S 881(a)(6)

because   it constitutes   1) money, negotiable instruments, securities and other things of value

fumished or intended to be fumished in exchange for a controlled substance in violation of the

Controlled Substances Act; and/or 2) proceeds traceable to such an exchange; and/or 3) money,

negotiable instruments, and securities used or intended to be used to facilitate a violation of the

Controlled Substances Act.

       7.          Supplemental Rule G(2)(f) requires this complaint to state r4t?ciently detailed

facts to support a reasonable belief that the government     will be able n meet its burden of proof
  Case 6:19-cv-01272-JWB-ADM Document 1 Filed 10/10/19 Page 3 of 6




at   trial.   Snch facts and circumstances supporting the seizure and forfeiture of the defendant

property are contained in Exhibit A which is attached hereto and incorpomted by reference.

                                        CLAIMFORRELIEF

         WHEREFORE, the plaintiff requests that the Court issue a warrant for the arrest of the

defendant property; that notice of this action be given to all persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be forfeited and

condemned to the United States of America; that the plaintiff be awarded its costs and

disbursements in this action; and for such other and further relief as this Court deems proper and

Just.

         The United States hereby requests that trial of the above entitled matter be held in the

Citv of Wichita. Kansas.

                                                        Respectfully submitted,




                                                                D. WOOD, #19800
                                                        Special Assistant United States Attomey
                                                        1200 Epic Center, 301 N. Main
                                                        Wichita, Kansas 67202
                                                        (316) 269-6481
                                                        Fax (316)269-6484
 Case 6:19-cv-01272-JWB-ADM Document 1 Filed 10/10/19 Page 4 of 6




                                          DECLARATION

       I, Luke Rieger, Task Force Officer with the Drug Enforcement Administration in the

District of Kansas.

       I have read the contents of the foregoing Cornplaint for Forfeiture, and the exhibit

thereto, and the statements contained therein are true to the best ofmy knowledge and belief.

       I declare under penalty of perjury that the foregoing is true and corect.

       Executed on this   /t   day   of   hr-blvp      .201e.
Case 6:19-cv-01272-JWB-ADM Document 1 Filed 10/10/19 Page 5 of 6




                             AI'FIDAVIT

    I, l,uke Rieger, being first   duly sworn, depose and state:
1. Your AffianL has been employed as a Kansas Highway Patrof (KHP)
   Trooper since March 2010 and has been cross-designated as a DEA
   Task Force officer since June 2015. My duties include
   j-nvesligation of violations of the controlled substance Act,
   Title 21 of the United states code and the forfeitures thereto,
2. The information contained in this affidavit is known to your
   Affiant through personaf di-rect knowledge, and /or through a
   review of offlcia1 reports prepared by other law enforcement
   personnel. This affidavit j-s submitted in support of a forfeiture
   proceeding.
3. on July 3L, 2019' Kansas Highway Patrol TrooPer chandfer Rule
   stopped a 2009 GMC Sierra for a traffic violation on ltesLbound I-
   70 near Milepost 337 in wabaunsee County' in the District of
   Kansas. The driver was Armando HERNANDEZ-GUTIERREZ who said that
   he was traveLing from chicago' IlI-inois to Denver, Colorado to
   visit his sick mother.
4. After the traffic sLop, HERNANDE z -GUTIERREZ consented to a search
   of the Lruck. Troopers found $180,000-00 in U.S' currency
   wrapped in seven duct-taped bundles in a naturaL void of the
   pickup's rear wal.l behind the seat. The currency was packaged and
   concealed consistent with that of other narcotic proceeds that
   affiant has seen. After the currency was located, HERNANDEZ-
   GUTIERREZ told offic6rs that he was being paid to transporE the
   currency, that he did not know how much currency there was, that
   he did not own the currency, and that he was to meet unidentified
   people at a hotel in Denver for the currency transfer-
5. Later, a certified drug detection canine alerted to the odor of
   contr.olled substances emitting from the currency.
Case 6:19-cv-01272-JWB-ADM Document 1 Filed 10/10/19 Page 6 of 6




 6. Based on the information set out above, Affiant has probable
    cause to belleve that the 9180,000.00 seized by Kansas gighway
    Patrol constitutes money or other things of value furnished or
    lntended to be furnished In exchange fox a controlLed substance,
    or proceeds traceable to such an exchange, o! was used or
    intended to be used to facLlitate one or more violations of Titte
    21, U.S.C. S 841 et.seq. Accordl-ngly. the property is subject to
    forfeiture pursuant to Title 21, U.S.C. SS 853 and 881.




   Sworn   to   and subscribed befor€ me this 8tA day   of October,   2019.

                  MICHELI.E STEPHENS
                                l('r
                l{dary Pn a - q$.o,
                                       NOTARY PUBI,IC
